Order of August 11, 1933, granting plaintiff’s motion for a bill of particulars modified by striking out subdivisions (d), (g), (i) and (m) in parargraph “ first,” and subdivision (a) in paragraph “ second; ” and as so modified the order is affirmed, without costs, the particulars to be served within five days from the entry of the order herein. The items struck out are either repetitious or unnecessary, and in certain respects the plaintiff has equal knowledge with the defendant concerning the facts sought. Lazansky, P. J., Seudder, Tompkins and Davis, JJ., concur; Hagarty, J., concurs in result.